Title: From Benjamin Franklin to Schweighauser, 21 June 1779
From: Franklin, Benjamin
To: Schweighauser, Jean-Daniel


Sir,
Passy, June 21—79.
I received yours of the 5th. Inst. acqg. me with your Drafts on me for 91,414 l.t. 16. 10. I shall pay them as they appear,— except so much of them as are founded on the Commn. of 5 per Ct. charged in your Accts. on the Delivery of the tobaccos, which I cannot allow being well informed that one per Ct. in such Cases is the Usage and fully sufficient. I request therefore that you would retain in your hands and not issue so many of your Drafts as amount to that Difference. I have the honour to be &c.
Mr Sweighauser
